DETAILED ACTION
This action is pursuant to the claims filed on June 29, 2021. Currently, claims 1-38 are pending with claims 1-3, 5-12, 14-18, 20, 23-30, and 32-33 amend and claims 34-38 newly added. Below follows a complete final action on the merits of claims 1-33. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome some of the previous claim objections and 35 U.S.C. 112(b) rejections as well as necessitated new ones. See below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16-18, 25-33, 35, and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a balloon catheter” in line 3. However, it is unclear if this is the same, different, or in addition to the “a balloon catheter” of line 1. For examination purposes, the claim will be interpreted as the same balloon catheter. 
Claim 16 recites the limitation “a volume of the first reservoir… a volume of the second reservoir” in lines 2-3. However, it is unclear if this is the same or different volume than the volume of the first and second reservoir recited in claim 9, line 11. For examination purposes, the volume will be interpreted as the same volume. 
Claim 25 recites the limitation “a catheter” in line 2. However, it is unclear if this is the same, different, or in addition to the “balloon catheter” of line 1. For examination purposes, the claim will be interpreted as the same balloon catheter.
Claim 26 recites the limitation “a volume of the first reservoir… a volume of the second reservoir” in lines 3-4. However, it is unclear if this is the same or different volume than the volume of the first and second reservoir recited in claim 25, line 6. For examination purposes, the volume will be interpreted as the same volume. 
Claims 2-8, 16-18, 26-33, 35, and 37-38 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 13, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levin et al (US PGPUB: 2014/0371736). 
Regarding independent claim 9, Levin discloses a system (Fig. 1-4B) for tissue ablation (at least [0121], [0123], [0177]), the system comprising: 
a catheter (100) having an inflow lumen (160) and an outflow lumen (113); 
a balloon (120) positioned at a distal end of the catheter (see Fig. 1-4B), the balloon being in fluid communication with the inflow and the outflow lumen ([0137]); and 
an infusion device (combination of 600 and 700) comprising: 
a first reservoir (600) in fluid communication with the inflow lumen ([0137] 600 in fluid communication with inflow lumen 160 via port 161); 
a second reservoir (700) in fluid communication with the outflow lumen ([0137] 700 in fluid communication with inflow lumen 113 via port 163); and 
a mechanism (combination of fluid extraction device 700 and fluid delivery device 600) connecting the first reservoir and the second reservoir (as broadly claimed the first and second reservoir are indirectly connected via the catheter) and configured to drive a fluid out of the first reservoir and into the balloon via the inflow lumen while simultaneously drawing the fluid into the second reservoir from the balloon via the outflow lumen at the same flow rate such that a total volume of the fluid in the first reservoir and the second reservoir remains constant during an entire infusion and the fluid is directed into and out of the balloon through the catheter while maintaining the balloon at a constant pressure and volume during the entire infusion to ablate a target tissue proximate the balloon ([0056] “a continuous flow of fluid to and from the treatment element”; [0128], [0133], [0137], [0142], refers to simultaneous delivery and withdrawal of fluid into the balloon via the .
Regarding dependent claim 13, in view of claim 9, Levin further discloses wherein separate chambers define the first reservoir and the second reservoir (See Fig. 4A-4B where separate chambers define reservoirs 600 and 700).
Regarding independent claim 25, Levin discloses a method (Fig. 18) of using a balloon catheter (Fig. 1-4B: 100) for tissue ablation (at least [0121], [0123], [0177]), the method comprising: 
positioning a catheter (110) at a first target site ([0053]; [0121] refers to positioning device 100 in a body lumen; Fig. 18: step 210, [0178]), the catheter comprising a balloon (120); 
and 
using a mechanism (combination of fluid extraction device 700 and fluid delivery device 600)  connecting a first reservoir (600) and a second reservoir (700; as broadly claimed the first and second reservoir are indirectly connected via the catheter) to drive the  fluid out of the first reservoir (600) and into the balloon via the catheter while simultaneously drawing the fluid into the second reservoir (700) from the balloon via the catheter at the same flow rate such that a total volume of fluid in the first reservoir and the second reservoir remains constant during an entire infusion and the fluid is directed into and out of the balloon through the catheter while maintaining the balloon at a constant pressure and volume during the entire infusion to ablate a target tissue at the target site ([0056] “a continuous flow of fluid to and from the treatment element”; [0128], [0133], [0137], [0142], refers to simultaneous delivery and withdrawal of fluid (i.e. same flow rate) into the balloon via the . 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 35, and 37-38 are rejected under 35 U.S.C. 102 as being anticipated by Levin et al (US PGPUB: 2014/0371736), or in the alternative as being obvious over Levin et al (US PGPUB: 2014/0371736) in view of Bonnette (US PGPUB: 2014/0257097). 
Regarding independent claim 1, Levin discloses a method (Fig. 18) using a balloon catheter (Fig. 1-4B: 100) for ablation (at least [0121], [0123], [0177]), the method comprising: 
positioning, at a first target site ([0053]; [0121] refers to positioning device 100 in a body lumen; Fig. 18: step 210, [0178])), a balloon catheter (100) having a catheter (110) and a balloon (120); 
inflating the balloon to a first volume and pressure ([0121] discusses inflating the balloon with a fluid to “a predetermined delivery volume and/or when the pressure in balloon 120 reaches a pre-determined pressure; Fig. 18: step 230, [0181]); and 
ablating a target tissue at the first target site ([0121], [0123], [0177]; Fig. 18: step 230; [0183], [0190]) by continuously directing a fluid into and out of the balloon through the catheter while maintaining a first volume and pressure of the balloon using a mechanism (combination of fluid extraction device 700 and fluid delivery device 600) configured to simultaneously direct the fluid out of a first reservoir (600) and into a second reservoir (700) via the balloon catheter at equal flow rates ([0056] “a continuous flow of fluid to and maintained, as unequal flow rates would result in a varying pressure). 
Alternatively, Bonnette discloses an infusion device (104) for balloon inflation ([0048) comprising a chamber (202) having a first portion defining a first reservoir (406) and a second portion defining a second reservoir (408). The chamber comprises a mechanism (204) for causing the volumes of the first and second reservoirs to change at an equal and opposite rate ([0024], [0028], [0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the infusion device for directing fluid at equal rates of Bonnette. This configuration provides the benefit of continuous infusion of fluid with a single reciprocating piston ([0005]), thereby simplifying the device.
Regarding dependent claim 2, in view of claim 1, Levin further discloses further comprising heating the fluid to generate a heated fluid (at least [0121], [0129] discuss inflating the balloon with a heated fluid) and ablating the target tissue at the first target site with heat from the heated fluid (at least [0121], [0123] discusses ablating the tissue with heat from the heated fluid).
Regarding dependent claim 3, in view of claim 2, Levin further discloses wherein in the step of positioning, the balloon is configured to ablate the target tissue at the first target site in a desired pattern via the heat from the heated fluid ([0121] discusses ablating a body lumen; as broadly claimed, the balloon will ablate portions of the tissue in sufficient contact with the balloon in a circular pattern).
Regarding dependent claim 5, in view of claim 1, Levin does not explicitly disclose further discloses further comprising reversing operation of the mechanism to reverse the flow of the fluid in and out of the balloon, while maintaining the first volume and pressure of the balloon. 
However, Bonnette discloses an infusion device (104) for balloon inflation ([0048) comprising a chamber (202) having a first portion defining a first reservoir (406) and a second portion defining a second reservoir (408). The chamber comprises a mechanism (204) for causing the volumes of the first and second reservoirs to change at an equal and opposite rate ([0024], [0028], [0035]). The infusion device are unidirectional and therefore can and reverse the flow of fluid when in the reversed condition ([0029], [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate reversing operation of the mechanism to reverse the flow of the fluid in and out of the balloon, while maintaining the first volume and pressure of the balloon of Bonnette. This configuration provides the benefit of continuous infusion of fluid with a single reciprocating piston ([0005]), thereby simplifying the device. 
Regarding dependent claim 6, in view of claim 5, Levin further discloses further comprising repositioning the catheter to a different target site, and continuously directing the fluid into and out of the balloon through the catheter while maintaining a second volume and pressure within the balloon to ablate a target tissue at the second site ([0127] discusses repositioning the device 100 during treatment; it is noted that [0127] discusses this is done “between treatment of a first portion of tissue and a second portion of tissue”, thus the balloon will be maintained at second pressure/volume at this second portion (i.e. different target site)).
Regarding dependent claim 7, in view of claim 1, Levin further discloses wherein in the step of positioning, the balloon catheter further comprises an infusion device (600) in fluid communication with the balloon catheter (Fig. 4A-4B; [0137] discusses the infusion device 600 coupled to the device).
Regarding dependent claim 8, in view of claim 1, Levin further discloses further comprising after the positioning step, attaching an infusion device to the catheter, the infusion device configured to be in fluid communication with the balloon via the catheter ([0052] discusses positioning the balloon at the target site and [0056] discusses the method further comprises attaching a fluid delivering device to provide continuous flow of fluid).
Regarding dependent claim 35, in view of claim 1, Levin further discloses further comprising selecting a size and shape of the balloon based on one of a type, location, size, shape, and adjacent structures to the target tissue ([0147] discusses the shape (e.g. cylinder) and size (i.e. diameter/wall thickness) of the balloon as selected in order to prevent contact between the target tissue and the balloon until the pressure threshold is reached (i.e. based on at least the location/size/shape of the target tissue)). Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 37, in view of claim 2, Levin further discloses further comprising: allowing the heated fluid to flow to deliver specific amount of energy to the target tissue (Fi. 18: 230; [0181]-[0184]) ; deflating the balloon (Fig. 18: 250; [0185] “the expandable treatment element is deflated”); and removing the catheter (Fig. 18: 250; [0185] “such as to remove the treatment element from the target tissue site and the body”).
Regarding dependent claim 38, in view of claim 2, Levin further discloses further comprising reheating the heated fluid after directing the fluid into and out of the balloon and recirculating it through the balloon ([0012], [0013], [0056], [0116], [0128] discuss the continuously circulation of heated fluid, where it naturally follows the fluid is reheated in order for continuous delivery; [0130] discusses re-circulating fluid).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12, 17-24, 29-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Bonnette (US PGPUB: 2014/0257097). 
Regarding dependent claim 10, in view of claim 9, while Levin discloses an infusion device with a mechanism, Levin does not explicitly wherein the one or more mechanisms divide a chamber into a first portion defining the first reservoir and a second portion defining the second reservoir.
However, Bonnette discloses an infusion device (104) for balloon inflation ([0048) comprising a chamber (202) having a first portion defining a first reservoir (406) and a second portion defining a second reservoir (408). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the infusion device of Bonnette. This configuration provides the benefit of 
Regarding dependent claim 11, in view of the combination of claim 10, Bonnette further discloses wherein movement of the mechanism along the chamber drives the fluid out of the first reservoir while simultaneously drawing the fluid into the second reservoir ([0024], [0028], [0035]).
Regarding dependent claim 12, in view of the combination of claim 10, Bonnette further discloses wherein the mechanism comprises a piston (204) dividing the first reservoir and the second reservoir within the chamber (See Fig. 2, 3 and 4A where piston 204 divides the chamber).
Regarding dependent claim 17, in view of claim 9, Bonnette further discloses wherein the mechanism (204) divides a chamber (202) into a first portion (406) defining the first reservoir and a second portion (408) defining the second reservoir, and wherein movement of the mechanism along the chamber causes the volumes of the first and second reservoirs to change at an equal and opposite rate relative to one another (See Fig. 4A-4B and [0024], [0035], [0041]).
Regarding dependent claim 18, in view of claim 9, Levin further discloses wherein separate chambers define the first reservoir and the second reservoir (see Fig. 4a, where 600 and 700 are separate chambers), wherein the mechanism comprises a first mechanism associated with the first reservoir ([0137] refers to 600 as a pump, interpreted as first mechanism) mechanically-linked to a second mechanism associated with the second reservoir ([0137] refers to 700 as a pump, interpreted as second mechanism) such that the volumes of the first and second reservoirs change at an equal and opposite rate relative to one another ([0137] refers to the simultaneous and continuous delivery and withdrawal of fluid via the first and second mechanism, where these mechanism are necessarily mechanically linked in order to simultaneously withdrawn and deliver; note simultaneous delivery and withdrawal results in the first reservoir (600) decreasing in volume as fluid is delivered and the second reservoirs (700) increasing equally in volume as the fluid is extracted).
Regarding dependent claim 19, in view of claim 9, Levin further discloses wherein the infusion device is disposable (600/700 care capable of being detached and disposed).
Regarding dependent claim 20, in view of claim 9, Levin further discloses wherein the mechanism is manually activated (600/700 are capable of being manually activated, at least when powered on; note [0039] discloses the system is capable of utilizing a syringe for fluid delivery to the balloon). 
Regarding dependent claim 21, in view of claim 9, Levin further discloses further comprising a heating mechanism to heat the fluid to generate a heated fluid in order to maintain a constant temperature in the balloon via the heated fluid ([0129] refers to the heating mechanism for heating the fluid in the balloon).
Regarding dependent claim 22, in view of claim 9, Levin further discloses configured to ablate malignant tumors or other non- malignant tissue (at least [0008], [0121] discusses ablating a target).
Regarding dependent claim 23, in view of claim 9, Levin further discloses wherein the tissue ablation is configured to perform cardiac tissue ablation to treat arrhythmias (at least [0008], [0121] discusses ablating a target, capable of performing cardiac ablation to treat arrhythmias).
Regarding dependent claim 24, in view of claim 9, Levin further discloses wherein the tissue ablation is configured to perform renal nerve ablation to treat refractory hypertension (at least [0008], [0121] discusses ablating a target, capable of performing renal nerve ablation to treat refractory hypertension).
Regarding dependent claim 29, in view of claim 25, Levin does not explicitly disclose further comprising reversing operation of the mechanism to reverse a flow of the fluid in and out of the balloon, while maintaining the volume and pressure of the balloon.
However, Bonnette discloses an infusion device (104) for balloon inflation ([0048) comprising a chamber (202) having a first portion defining a first reservoir (406) and a second portion defining a second reservoir (408). The chamber comprises a mechanism (204) for causing the volumes of the first and second reservoirs to change at an equal and opposite rate ([0024], [0028], [0035]). The infusion device are unidirectional and therefore can and reverse the flow of fluid when in the reversed condition ([0029], [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate reversing operation of the mechanism to reverse the flow of the fluid in and out of the balloon, while maintaining the first volume and pressure of the balloon of Bonnette. This configuration provides the benefit of continuous infusion of fluid with a single reciprocating piston ([0005]), thereby simplifying the device. 
Regarding dependent claim 30, in view of claim 25, Levin further discloses further comprising heating the fluid to generate a heated fluid (at least [0121], [0129] discuss inflating the balloon with a heated fluid) and ablating a target tissue at the target site with heat from the heated fluid (at least [0121], [0123] discusses ablating the tissue with heat from the heated fluid).
Regarding dependent claim 31, in view of claim 25, Levin further discloses further comprising ablating malignant tumors or other non-malignant tissue with the balloon catheter (at least [0008], [0121], [0123] discusses ablating tissue).
Regarding dependent claim 36, in view of claim 9, Levin further discloses wherein at least one of a size and shape of the balloon is based on one of a type, location, size, shape, and adjacent structures to the target tissue ([0147] discusses the shape (e.g. cylinder) and size (i.e. diameter/wall thickness) of the balloon as selected in order to prevent contact between the target tissue and the balloon until the pressure threshold is reached (i.e. based on at least the location/size/shape of the target tissue)). Examiner notes the remainder of the limitations are in the alternative.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Tihon et al (US Patent No.: 5,335,669). 
Regarding dependent claim 4, in view of claim 1, while Levin discloses monitoring the ablation, Levin does not explicitly disclose further comprising monitoring a location and orientation of the balloon relative to the target tissue.
However, Tihon . 
Claims 14-16, 26, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Keren et al (US PGPUB: 2004/0064091). 
Regarding dependent claim 14, in view of the combination of claim 13, Levin does not explicitly disclose wherein the mechanism includes a first mechanism associated with the first reservoir, a second mechanism associated with the second reservoir, and a mechanical link controlling motion of the first and second mechanisms relative to one another. 
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first mechanism (111a) in a first reservoir (112) and second mechanism (111b) in a second reservoir (115) The motion of the first and second mechanism is controlled via a mechanical link (piston 111) where the mechanism, includes moving the first and second mechanism equally and oppositely relative to one another ([0074]-[0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate wherein the mechanism includes a first mechanism associated with the first reservoir, a second mechanism associated with the second reservoir, and a mechanical link controlling motion of the first and second mechanisms relative to one another of Kern. This configuration provides the benefit of achieving movement of the fluid in a lumen without removing fluid ([0075]). 
 Regarding dependent claim 15, in view of the combination of claim 13, Levin does not explicitly disclose wherein the mechanism comprises a first piston in the first reservoir mechanically-linked to a second piston in the second reservoir such that motion of the first and second pistons is equal and opposite to one another.
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first piston (111a) in a first reservoir (112) and second piston (111b) in a second reservoir (115) that are equal and opposite of one another ([0074]-[0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the first and second piston of Kern. This configuration provides the benefit of achieving movement of the fluid in a lumen without removing fluid ([0075]). 
Regarding dependent claim 16, in view of claim 9, Levin does not explicitly disclose, wherein the mechanism is configured to decrease a volume of the first reservoir to drive the fluid out of the first reservoir while simultaneously increasing a volume of the second reservoir to draw the fluid into the second reservoir. 
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first mechanism (111a) in a first reservoir (112) and second mechanism (111b) in a second reservoir (115) The motion of the first and second mechanism is controlled via a mechanical link (piston 111) where the mechanism, includes moving the first and second mechanism equally and oppositely relative to one another ([0074]-[0075]), therefore decreasing the volume of the first reservoir by simultaneously increasing the volume of the second reservoir ([0074]-[0075; Fig 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate wherein the mechanism is configured to decrease a volume of the first reservoir to drive the fluid out of the first reservoir while simultaneously increasing a volume of the second reservoir to draw the fluid into the 
Regarding dependent claim 26, in view of claim 25, does not explicitly disclose wherein the step of driving the fluid out of the first reservoir while simultaneously drawing fluid into the second reservoir includes decreasing a volume of the first reservoir to drive the fluid out of the first reservoir while simultaneously increasing a volume of the second reservoir to draw the fluid into the second reservoir.
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first mechanism (111a) in a first reservoir (112) and second mechanism (111b) in a second reservoir (115) The motion of the first and second mechanism is controlled via a mechanical link (piston 111) where the mechanism, includes moving the first and second mechanism equally and oppositely relative to one another ([0074]-[0075]), therefore decreasing the volume of the first reservoir by simultaneously increasing the volume of the second reservoir ([0074]-[0075; Fig 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate wherein the step of driving the fluid out of the first reservoir while simultaneously drawing fluid into the second reservoir includes decreasing a volume of the first reservoir to drive the fluid out of the first reservoir while simultaneously increasing a volume of the second reservoir to draw the fluid into the second reservoir of Kern. This configuration provides the benefit of achieving movement of the fluid in a lumen without removing fluid ([0075]). 
Regarding dependent claim 28, in view of claim 25, Levin further discloses wherein separate chambers define the first reservoir and the second reservoir (see Fig. 4a, where 600 , but does not explicitly disclose wherein the mechanism includes a first mechanism associated with the first reservoir, a second mechanism associated with the second reservoir, and a mechanical link controlling motion of the first and second mechanisms relative to one another, and wherein the step of driving the fluid out of the first reservoir while simultaneously drawing the fluid into the second reservoir using the mechanism includes moving one of the first or second  mechanisms and allowing the mechanical link to move the other of the first or second mechanisms. 
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first piston (111a) in a first reservoir (112) and second piston (111b) in a second reservoir (115) The motion of the first and second mechanism is controlled via a mechanical link (piston 111) where the mechanism, includes moving the first and second mechanism equally and oppositely of one another ([0074]-[0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the mechanical link of Kern. This configuration provides the benefit of achieving movement of the fluid in a lumen without removing fluid ([0075]). 
Regarding dependent claim 34, in view of the combination of claim 28, Levin does not explicitly disclose further discloses wherein moving one of the first or second mechanisms and allowing the mechanical link to move the other of the first or second mechanisms causes a volume of the first reservoir and a volume of the second reservoir to change at an equal and opposite rate relative to one another.
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first piston . 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Keren et al (US PGPUB: 2004/0064091), further in view of Bonnette et al (US PGPUB: 2014/0257097). 
Regarding dependent claim 27, in view of the combination of claim 26, while Levin discloses an infusion device for simultaneously drawing the fluid into and out of the first and second reservoir (see above), Levin does not explicitly disclose  further discloses dividing a chamber into a first portion defining the first reservoir and a second portion defining the second reservoir with a mechanism, and moving the mechanism along the chamber causing the volumes of the first and second reservoirs to change at an equal and opposite rate.
However, Bonnette discloses an infusion device (104) for balloon inflation ([0048) comprising a chamber (202) having a first portion defining a first reservoir (406) and a second portion defining a second reservoir (408). The chamber comprises a mechanism (204) for causing the volumes of the first and second reservoirs to change at an equal and opposite rate ([0024], [0028], [0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the infusion device of Bonnette. This configuration provides the benefit of continuous infusion of fluid ([0005]). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Stolen et al (US PBPUB: 2009/0054883). 
Regarding dependent claim 32, in view of the combination of claim 25 while Levin disclose ablating target tissue, Levin does not explicitly disclose wherein the tissue ablation is cardiac tissue ablation to treat arrhythmias.
However, Stolen discloses a balloon ablation device (Fig. 8: 854) for performing cardiac tissue ablation to treat arrhythmias ([0001], [0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Levin to incorporate the step of performing cardiac tissue ablation to treat arrhythmias of Stolen because this provides a controlled destruction of arrhythmia- generating tissue ([0003]). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Squire et al (US PGPUB: 2014/0257281). 
Regarding dependent claim 33, in view of the combination of claim 25, while Levin disclose ablating target tissue, Levin does not explicitly disclose wherein the tissue ablation is renal nerve ablation to treat refractory hypertension.
However, Squire discloses a similar balloon device (Fig. 2: 12) that performs renal nerve ablation for treating hypertension ([0026]-[0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Levin to incorporate the step of performing renal nerve ablation to treat refractory hypertension of Squire because this reduces are eliminates sympathetic function, which provides a corresponding reduction in the associated undesired symptoms ([0026]). 


Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 9, and 25 Applicant argues “the Levin reference fails to disclose at least a mechanism physically connecting the first and second reservoir… Notably, fluid delivery device 600 and a fluid extraction device 700 are separate devices that are not physically connected to one another” (Remarks, p. 10-12). This is not persuasive. It is noted that the claims 1, 9, and 25 do not require that there be any physical or direct connection between the mechanism and the reservoirs and at most requires an indirect connection between the first and second reservoir. As outlined above, Levin provides for a mechanism (combination of 600 and 700) that at least indirectly connects the first and second reservoir. Further, in light of the amendment, a new grounds of rejection for claims 1, 9, and 25 is outlined above. 
Regarding claims 5 and 29, Applicant’s amendments to the claims necessitated a new grounds of rejection in view of Bonnette. As such, the presented argument is moot as it is directed to Levin. 
Regarding claims 14 and 28, Applicant’s amendments to the claims necessitated a new grounds of rejection in view of Keren. As such, the presented argument is moot as it is directed to Levin. 
Regarding claims 16 and 26, Applicant’s amendments to the claims necessitated a new grounds of rejection in view of Keren. As such, the presented argument is moot as it is directed to Levin. 
Regarding claim 18, Applicant argues that the Office Action has not provided a rejection of claim 18 (Remarks, p. 13-14). This is not persuasive. See rejection of claim 18 on p. 10 of the 
Examiner notes Applicant has not provided arguments for any other additional dependent claims other than being patentable for the same reasons as claims 1, 9, and 25. As such, the rejection of all dependent claims are tenable for at least the reasons outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794